Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), dated as of March 17,
2017, is entered into among BIO-REFERENCE LABORATORIES, INC., a New Jersey
corporation (“Company”), the Subsidiary Borrowers party hereto (“Subsidiary
Borrowers,” and together with Company, each a “Borrower” and, collectively, the
“Borrowers”), the other Loan Parties party hereto, the Lenders party hereto, and
JPMORGAN CHASE BANK, N.A., as the administrative agent for the Lenders (the
“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrowers, the other Loan Parties party thereto, the Lenders party
thereto, and the Administrative Agent have executed and delivered that certain
Credit Agreement dated as of November 5, 2015, as amended by Amendment No. 1 to
Credit Agreement dated as of February 29, 2016, as amended by Amendment No. 2 to
Credit Agreement dated as of September 26, 2016 (as further amended, restated,
supplemented, or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent make certain amendments to the Credit Agreement, and the Lenders party
hereto, constituting all Lenders under the Credit Agreement, have agreed to such
amendments, subject to the terms and conditions hereof.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, each of the Borrowers, the other Loan
Parties, the Lenders and the Administrative Agent hereby covenant and agree as
follows:

SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement. As of the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement (including, without limitation,
by means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement, as amended hereby.

SECTION 2. Amendments to Credit Agreement. Effective as of the Amendment No. 3
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

(a) Amendments to Section 1.01.

(i) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in appropriate alphabetical order:

“Amendment No. 3 Effective Date” means March 17, 2017.



--------------------------------------------------------------------------------

“Special Intercompany Loan” means a loan made within ten (10) days of the
Amendment No. 3 Effective Date by the Company to the Parent in an amount not to
exceed $55,000,000.

(b) Section 6.04(d) of the Credit Agreement is amended so that it reads, in its
entirety, as follows:

(d) (i) loans or advances made by any Loan Party to any Subsidiary and made by
any Subsidiary to a Loan Party or any other Subsidiary, provided that (A) any
such loans and advances made by a Loan Party to a Subsidiary that is not a Loan
Party shall be evidenced by a promissory note pledged pursuant to the Security
Agreement and (B) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under clause (B) to the proviso to Section 6.04(c) and outstanding
Guarantees permitted under the proviso to Section 6.04(e) and excluding the
Special Intercompany Loan) shall not exceed $5,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs) and
(ii) the Special Intercompany Loan, provided that the Special Intercompany Loan
shall be evidenced by a promissory note pledged pursuant to the Security
Agreement;

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
date (such date, the “Amendment No. 3 Effective Date”) the following conditions
precedent shall have been satisfied:

(a) receipt by the Administrative Agent of signatures to this Amendment from the
parties listed on the signature pages hereto; and

(b) the Administrative Agent shall have received from the Borrowers (or the
Administrative Agent shall be satisfied with arrangements made for the payment
thereof) all other costs, fees, and expenses owed by the Borrowers to the
Administrative Agent in connection with this Amendment, including, without
limitation, reasonable attorneys’ fees and expenses, in accordance with
Section 9.03 of the Credit Agreement and for which invoices have been presented
at least one (1) Business Day prior to the Amendment No. 3 Effective Date.

SECTION 4. Miscellaneous.

(a) Representations and Warranties. To induce the Administrative Agent and
Lenders to enter into this Amendment, the Borrowers hereby represent and warrant
to the Administrative Agent and the Lenders that all representations and
warranties of the Borrowers contained in Article III of the Credit Agreement or
any other Loan Document are true and correct in all material respects with the
same effect as though made on and as of the Amendment No. 3 Effective Date
(except with respect to representations and warranties made as of an expressed
date, which representations and warranties are true and correct in all material
respects as of such date).

(b) No Offset. To induce the Administrative Agent and Lenders to enter into this
Amendment, the Borrowers hereby acknowledge and agree that, as of the date
hereof, and after giving effect to the terms hereof, there exists no right of
offset, defense, counterclaim, claim, or objection in favor of the Borrowers or
arising out of or with respect to any of the loans or other obligations of the
Borrowers owed by the Borrowers under the Credit Agreement or any other Loan
Document.

 

2



--------------------------------------------------------------------------------

(c) Loan Document. The parties hereto hereby acknowledge and agree that this
Amendment is a Loan Document.

(d) Effect of Amendment. Except as set forth expressly hereinabove, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Borrowers, enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(e) No Novation or Mutual Departure. The Borrowers expressly acknowledge and
agree that (i) this Amendment does not constitute or establish, a novation with
respect to the Credit Agreement or any of the other Loan Documents, or a mutual
departure from the strict terms, provisions, and conditions thereof, other than
with respect to the amendments set forth in Section 2 above, and (ii) nothing in
this Amendment shall affect or limit the Administrative Agent’s or any Lender’s
right to (x) demand payment of the Obligations under, or demand strict
performance of the terms, provisions and conditions of, the Credit Agreement and
the other Loan Documents (in each case, as amended hereby), as applicable,
(y) exercise any and all rights, powers, and remedies under the Credit Agreement
or the other Loan Documents (in each case, as amended hereby) or at law or in
equity, or (z) do any and all of the foregoing, immediately at any time during
the occurrence of an Event of Default and in each case, in accordance with the
terms and provisions of the Credit Agreement and the other Loan Documents.

(f) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
This Amendment may be executed by each party on separate copies, which copies,
when combined so as to include the signatures of all parties, shall constitute a
single counterpart of this Amendment.

(g) Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Amendment.

(h) Recitals Incorporated Herein. The preamble and the recitals to this
Amendment are hereby incorporated herein by this reference.

 

3



--------------------------------------------------------------------------------

(i) Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

(j) Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York, but giving effect to federal laws applicable to national banks.

(k) Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

(l) Reaffirmation of Loan Parties. Each Loan Party (i) consents to the execution
and delivery of this Amendment, (ii) reaffirms all of its obligations and
covenants under the Loan Documents (including, without limitation, the
Collateral Documents and the Loan Guaranty) to which it is a party, and
(iii) agrees that, except to the extent amended hereby, none of its respective
obligations and covenants under the Loan Documents shall be reduced or limited
by the execution and delivery of this Amendment.

[SIGNATURES ON FOLLOWING PAGES.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the other Loan Parties, the Administrative
Agent and the Lenders have caused this Amendment to be duly executed by their
respective duly authorized officers as of the day and year first above written.

 

BORROWERS: BIO-REFERENCE LABORATORIES, INC. GENEDX, INC. FLORIDA CLINICAL
LABORATORY, INC. MERIDIAN CLINICAL LABORATORY CORP. By:  

/s/ Adam Logal

Name:   Adam Logal Title:   VP OTHER LOAN PARTIES: CAREEVOLVE.COM, INC.
BRLI-GENPATH DIAGNOSTICS, INC. GENEDX MENA LLC By:  

/s/ Adam Logal

Name:   Adam Logal Title:   VP

 

                                                                               
                   

[BRLI – Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., Individually as a Lender and as Administrative Agent,
Issuing Bank and Swingline Lender By:  

/s/ Eric A. Anderson

Name:   Eric A. Anderson Title:   Authorized Officer

 

                                                                               
                   

[BRLI – Amendment No. 3 to Credit Agreement]